DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/22 has been considered by the examiner.

Drawings
The drawings received on 12/11/20 are acceptable.

Allowable Subject Matter
Claims 1- 34 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1  is allowed because the prior art of record fails to disclose or suggest a  system for controlling a current in a power converter including the limitation “an inner control loop configured to use an inner set of output voltage thresholds for the output voltage in order to provide continuous control of the current, the inner control loop further configured to: measure a time duration required for the output voltage to cross a single pair of two output voltage thresholds of the inner set of output voltage thresholds in order to determine an input-referred estimate of a current load of the power converter; and set a peak current threshold and a valley current threshold for the current based on the input-referred estimate of the current load“ in addition to other limitations recited therein.

Claim 11  is allowed because the prior art of record fails to disclose or suggest a  system including the limitation “wherein the switch controller comprises a plurality of comparators, each comparator having a respective reference voltage to which the output voltage is compared, and wherein the plurality of comparators is used for controlling the inductive power converter in both of a hysteretic control mode and a continuous control mode“ in addition to other limitations recited therein.

Claim 18  is allowed because the prior art of record fails to disclose or suggest a  method for controlling a current in a power converter including the limitation “applying an inner control loop configured to use an inner set of output voltage thresholds for the output voltage in order to provide continuous control of the current, the inner control loop further configured to: measure a time duration required for the output voltage to cross a single pair of two output voltage thresholds of the inner set of output voltage thresholds in order to determine an input-referred estimate of a current load of the power converter; and set a peak current threshold and a valley current threshold for the current based on the input-referred estimate of the current load“ in addition to other limitations recited therein.
Claim 28 is allowed because the prior art of record fails to disclose or suggest a  method including the limitation “wherein controlling comprises using a plurality of comparators for controlling the inductive power converter in both of a hysteretic control mode and a continuous control mode, each comparator having a respective reference voltage to which the output voltage is compared“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838